Title: John Quincy Adams to Abigail Adams 2d, 27 September 1778
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)



My Dear sister
Passy Septr. ye 27 1778

it is some time since I wrote you a Letter & if I should neglect it a great while longer you would have no right to complain because you have been negligent in writing to me. however I think I will not take advantage of you.
But what Subject Shall I write you upon as you have now the honour to be miss in her your teens I suppose you begin to look about the world for Diversion if you was here you would have a surfeit of them the number of them gay amusements in this Country is Litterally infinite & therefore it would be impracticable to give you a List of them there is however but one sort of them that I care for and that is calld by the general name of Spectacles. these I like very well but Pappa wont let me go to them so often as I wish he lets me go now and then especially if there happens to be a tragedy of Corneille Racine or Voltaire I have been twice to the opera & several times to the Italien Comedy but I have been oftenest to the French Comedy the others have a great deal of musick and dancing which are sprightly and agreable enough but the language the wit the passions the sentiments the oratory the poetry the manners and morals are at the French Comedy.
If you will promiss to learn French I will in some future letters give you an account of one some of them but Remember it is upon Condition that you will learn french

I am &c.

